DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       ORTHOPEDIC & SPINE INJURIES, LLC, a/a/o GIANNINA
                        BARRANTES,
                          Appellant,

                                      v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                               No. 4D21-3200

                               [April 20, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ellen Feld, Judge; L.T. Case No. COWE-20-004299.

    John C. Daly and Matthew C. Barber of Daly & Barber, P.A., Plantation,
for appellant.

  Nancy A. Copperthwaite and Marcy Levine Aldrich of Akerman LLP,
Miami, for appellee.

                       ON CONFESSION OF ERROR

PER CURIAM.

    The plaintiff appeals from the county court’s final order sua sponte
dismissing its action for unpaid PIP benefits. The court entered the
dismissal order on the basis that the plaintiff failed to comply with the
court’s previous order giving the plaintiff a certain time period to file a
motion for summary judgment. Notably, the court required the plaintiff to
file a motion for summary judgment despite both parties requesting a jury
trial on the disputed issue of whether the plaintiff’s services were medically
necessary and/or related to the automobile accident. The defendant has
filed a confession of error on the basis that the court: (1) failed to give the
plaintiff notice or the opportunity to be heard before dismissing the action;
and (2) improperly required the submission of a motion for summary
judgment when both parties had requested a jury trial. We accept the
defendant’s confession of error. See Comprehensive Spine Ctr., PLLC v.
Equity Ins. Co., 330 So. 3d 35, 37 (Fla. 4th DCA 2021) (“Due process
requires notice and an opportunity to be heard prior to dismissal.” (quoting
Fed. Nat’l Mortg. Ass’n v. Sanchez, 187 So. 3d 341, 342 (Fla. 4th DCA
2016))); Derius v. Allstate Indem. Co., 723 So. 2d 271, 274 (Fla. 4th DCA
1998) (“Whether a given medical service is ‘necessary’ under [Florida’s PIP
statute] is a question of fact for the jury.”). Based on the foregoing,
we reverse the final order of dismissal and remand for further proceedings
consistent with this opinion.

   Reversed and remanded.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2